Citation Nr: 1726762	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971to April 1972, including a tour in Vietnam as an infantryman.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file

This case was previously before the Board in August 2016, on which occasion it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's bilateral hearing loss had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.385 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA notified the Veteran of the evidence and information necessary to substantiate his claims in June 2011.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

The Veteran was afforded VA examinations in November 2011 and August 2016.  He contends that the November 2011 examination was inadequate because the examiner pressured him into giving an inaccurate date of disability onset.  12/18/2011 Notice of Disagreement; 6/5/2013 VA 9 Appeal to Board of Appeals.  The Board addressed this contention in the August 2016 remand order and the 2016 examiner took the information into consideration.  The Board finds the August 2016 examination particularly probative.  There is no further argument or indication that these examinations are inadequate or that the findings are otherwise deficient.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Principles of Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303 (b).  Certain chronic diseases may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  Sensorineural hearing loss is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.

A nexus between a current disability and an in-service injury or event may be established solely by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 C.F.R. 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R § 3.303 (b).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Discussion

The Veteran contends that he developed bilateral hearing loss as a result of his duties as an infantryman while in Vietnam, where he was exposed to the loud noise of numerous weapons.  5/5/2011 VA 21-526 Veterans Application for Compensation.  His DD-214 form reflects that he was a light weapons infantryman.  5/5/2011 DD214 Certificate of Release or Discharge from Active Duty.  The Board finds in-service noise exposure and acoustical trauma to be consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Furthermore, clinical hearing loss is shown where the auditory thresholds exceed 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A VA examination in November 2011 established that the Veteran has bilateral hearing loss that satisfies the definition of 38 C.F.R. § 3.385.  His pure tone threshold levels, in decibels, were recorded as follows:  in the right ear, 0, 0, 0, 70, and 85, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 39 decibels; in the left ear 0, 0, 5, 35, and 75, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 29 decibels.  Speech recognition testing was 98 percent in the right ear and 98 percent in the left ear.  11/1/2011 VA Examination, at 5-6.  Post-service noise exposure included fish hatchery and lawn maintenance work, forty years of seasonal hunting using rifles and shot guns, periodic use of power tools, and motor boating.  Id. at 3.

Again, based on the above, current bilateral hearing disability has been established.  As noted, in-service noise exposure is conceded.  The question for consideration is whether the current disability is linked to in-service noise exposure, either by continuity of symptomatology or by medical nexus opinion.

The Veteran's service treatment records are silent for complaint, treatment or diagnosis of hearing loss.  Notably, the February 1971induction and April 1972 separation examinations indicate normal hearing acuity.

The examiner in November 2011concluded that the Veteran's hearing loss was not caused by or the result of acoustic trauma during service.  This was based on the normal hearing thresholds at enlistment and separation, as well as the late onset of the hearing loss in the 1990s.

As stated above, the November 2011 examiner documented the onset of hearing related issues in the 1990s.  Id. at 1.  However, the Veteran contends that he was pressured into giving that date.  In fact, he did not recall and could not give a definitive date of onset.  3/9/2016 Hearing Testimony, at 5.  His wife testified that he exhibited some hearing loss, as demonstrated by having the television volume set very loudly, since she met him in about 1979.  Id., at 6.

At the Board hearing, the Veteran also disputed the 2011 examiners finding that there was no shift in hearing levels between the induction and separation examinations.  Id. at 11.

He also submitted more audiological tests showing his disability.  However, there was no nexus opinion accompanying the document.  3/10/2016 Correspondence.

Another medical opinion was obtained in August 2016.  The examiner again concluded that his bilateral hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Entrance and exit examinations revealed normal hearing with no significant threshold shifts in hearing greater than normal measurement variability.  Additionally, there was no record of complaints or treatment of the disability in service records.  Regarding the Veterans delayed onset, the examiner cited medical literature.  The Institute of Medicine stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after exposure.  8/26/2016 C&P Examination.

After reviewing the evidence, the Board finds that service connection for bilateral hearing loss is not warranted on a direct basis.  

The medical evidence establishes that the Veteran is currently diagnosed with bilateral hearing loss.  With respect to the second element, the Veteran attributes his hearing loss to acoustic trauma in service.  His DD-214 shows he was a light weapons infantryman and noise exposure is conceded.

However, despite the Veteran's current disabilities and noise exposure in service, the Board finds that there is no adequately supported competent evidence specifically linking the Veteran's hearing loss to acoustic trauma in service.  As noted above, the additional evidence submitted at hearing showed hearing loss, but was not accompanied by a nexus opinion.

Despite the negative opinion noted above, in this case an award of service connection could still be warranted based solely on competent and credible evidence of continuity of symptomatology.  See Walker.  Moreover, the Veteran is competent here to note lay observable symptoms, such as hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case the weight of the evidence is against finding of continuous symptoms since service.  Indeed, as detailed above,
the service records on file reflect auditory acuity within normal limits during service, including on separation.  Thus, while the Veteran's wife recalls that he listened to the television at a loud volume when they first met in 1979, this is still 7 years following separation from service.  Overall, then, the weight of the evidence is against a finding of continuity of symptomatology here and, as such, service connection is not warranted on this basis.

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current hearing loss manifested to the requisite degree within one year of service separation.  38 C.F.R. § 3.307.

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


